Exhibit SkyPeople Fruit Juice, Inc. Announces Third Quarter 2008 Results Company Reports Record Revenue Increase of 68% Year-Over-Year and Record Net Income Increase of 88% Year-Over-Year XI’AN, China – November 14, 2008 – SkyPeople Fruit Juice, Inc. (OTC BB: SPFJ.OB) (“SkyPeople” or the “Company”), a leading processor and manufacturer of concentrated apple, kiwifruit, pear and other fruit juices and fruit products in the People's Republic of China, today announced its financial results for the third quarter of fiscal year 2008. Third Quarter Fiscal 2008 Highlights · Total revenue increased 68.3% to approximately $6.3 million for the third quarter of fiscal 2008, compared to approximately $3.8 million for the third quarter of fiscal 2007, as the result of an increase in production capacity and market demand for the Company’s products · Gross profit margins increased by 37.4% to 47.8% in the third quarter of fiscal 2008, from 34.8% in the same year-ago period, due to a decrease in the price of fresh fruits during this quarter · Income from operations increased by 99.1% to approximately $1.6 million for the third quarter of fiscal 2008 from $819,828 for the same year-ago period, due to a significant increase in total revenue, which was offset by an increase in operating expenses · Net income increased $555,866, or 88.3%, to approximately $1.2 million in the third quarter of fiscal 2008, compared with $629,217 for the third quarter of fiscal 2007 · Launched the large-scale production of concentrated mulberry juice at the Company's Jingyang production base in September "Our third quarter performance clearly demonstrates the substantial operating leverage inherent in our business model, as evidenced by the very strong growth in operating income, relative to revenue,” stated Mr. Yongke Xue, CEO of SkyPeople Fruit Juice. "While we were pleased with the growth in sales of our existing products, we are also excited about new additions, particularly concentrated mulberry juice, which we are now able to produce at our Jingyang base, as of September of this year. As the fruit juice market continues to evolve, we are confident that our superior quality and diverse line of products will continue to satisfy increasing demand, fueling sustainable growth for the future.” Revenue for the three months ended September 30, 2008 was approximately $6.3 million, an increase of approximately $2.6 million or 68.3%, when compared to the same sales period of the prior year. This increase was primarily attributable to the increase in sales of concentrated pear juice, fruit beverages and concentrated kiwifruit juice and kiwifruit puree, due to the increase in acceptance of the Company’s products in both the international and national markets and an increase in the market demand for juice related products in general. In the third quarter of fiscal year 2007, the Company did not have any sales of concentrated apple juice, but did have sales of $38,766 of apple aroma. As a result, revenues from the sale of concentrated apple juice and apple aroma increased by 804.0% to $350,429 in the third quarter of fiscal 2008 as compared with the same period last year. Overall gross margin as a percentage of revenue increased by 37.4% for the three months ended June 30, 2008, from 34.8% to 47.8%, compared to the same period of fiscal 2007. In terms of dollar amount, gross margin in the three months ended June 30, 2008 was approximately $3.0 million, an increase of approximately $1.7 million or 131.2 %, compared to approximately $1.3 million in the same period of fiscal 2007, primarily due to a significant increase in sales. The increase in gross margin as a percentage of revenue in the third quarter of fiscal 2008 was primarily due to an increase in the gross margin of concentrated pear juice, kiwifruit juice and kiwifruit puree and fruit beverages, which was offset by a decrease in the gross margin of concentrated apple juice and apple aroma. In the third quarter of fiscal year 2008, we saw a large decrease in the general price of fresh fruits. As weather conditions in the beginning of this squeezing season were better than in the third quarter of fiscal 2007, there was an abundant harvest of pear and kiwifruit in the third quarter of fiscal 2008.
